Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and remarks received on July 22, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015 153324) in view of VIOLA (US 2009/0255974).
Regarding claims 1-4 and 6-13, THOMPSON et al. discloses an end effector 700 extending a fixed distance between a proximal end and a distal end (figure 45A & 45B ), the end effector comprising: a first jaw 702 that extends along a longitudinal axis that supports an anvil face 706 that extends between a distal first end 702a and a proximal second end 702b; a second jaw 704 that extends along a longitudinal axis, the second jaw 704 supporting a cartridge  having a cartridge face 704 and retaining a plurality of staples extending along a longitudinal axis of the second jaw 704 between the distal first end 704a and a proximal second end 704b thereof; a first coupling (see diagram below) pivotally coupled to the distal first end 702a of the first jaw 702 and the distal first end 704a of the second jaw 704 by a pin that extends transversely to the longitudinal axis (respectively) of the first jaw 702 and the second jaw 704; a movable, non-flexible second link 732 fixedly coupled1 to the proximal second end 702b of the first jaw 702 and acting as a second coupling that movably couples the second end of the first jaw 702 to second end of the second jaw 704 when the end effector is in both a first open position and in a second closed position; wherein the distal end 702a and the proximal end 702b of the first jaw 702 are aligned with the longitudinal axis of the first jaw 702; a slot 734, 766 in the second jaw 704 that slidably retains the rigid second coupling 732 therein; an I-shaped (paragraphs 239, 249 & 251) blade 620 having a cutting surface and at least one lateral arm 626 retained within a first channel defined by the first jaw 702 and/or at least one lateral arm 628 retained within a second channel defined by the second jaw 704 for the purpose of ensuring alignment of the first and second jaws 702, 704 as the blade travels between the proximal and distal ends of the end effector (paragraph 240) and connected urge the staples from the cartridge; and an elongate tube 304 having a distal end coupled to the end effector and a proximal end to a distal end of a handle 306.

    PNG
    media_image1.png
    438
    570
    media_image1.png
    Greyscale

In an alternative embodiment, THOMPSON et al. also discloses an end effector 700 extending a fixed distance between a proximal end and a distal end (figure 45A & 45B ), the end effector comprising: a first jaw 702 that extends along a longitudinal axis that supports an anvil face 706 that extends between a distal first end 702a and a proximal second end 702b; a second jaw 704 that extends along a longitudinal axis, the second jaw 704 supporting a cartridge  having a cartridge face 704 and retaining a plurality of staples between the distal first end 704a and a proximal second end 704b; a first coupling 764 that couples the distal first end 702a of the first jaw 702 to the distal first end 704a of the second jaw 704; a movable, non-flexible second link 732 fixedly coupled2 to the proximal second end 702b of the first jaw 702 and acting as a second coupling that movably couples the second end of the first jaw 702 to second end of the second jaw 704 when the end effector is in both a first open position and in a second closed position; wherein the distal end 702a and the proximal end 702b of the first jaw 702 are aligned with the longitudinal axis of the first jaw 702; a slot 734, 766 in the second jaw 704 that slidably retains the rigid second coupling 732 therein; and an elongate tube 304 having a distal end coupled to the end effector and a proximal end connected to a distal end of a handle 306.
Regarding the anvil of THOMPSON et al., the anvil face comprises a plurality of pocket rows having a respective pocket depth; however, THOMPSON et al. does not disclose the depth of pockets rows differing as claimed.  VIOLA teaches an end effector comprising a first jaw having an anvil face extending along a longitudinal axis between a distal end and a proximal end, the anvil face including a plurality of pocket rows (figure 14) wherein at least one pocket row has a plurality of staple pockets 2206A of a depth that differs from the staple pocket 2206B-C depths of another pocket row (paragraphs 91-92).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the staple pockets of THOMPSON et al. to have pocket depths of differing depths as claimed, since paragraphs 82-83 of VIOLA suggests that such a modification allows for a variation in compressive force applied to a tissue fastened by staples formed by the respective staple pockets for the purpose of facilitating hemostatis as desired.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015 153324) in view of VIOLA (US 2009/0255974) as applied to claim 4, and further in view of WAMPLER et al. (WO 2015/153324).
In reference to claim 5, THOMPSON et al. does not speak to the dimensions of the surgical end effector which has a slot that extends along the depth/diameter of the end effector (figure 27); however, THOMPSON et al. discloses the end effector to be sized for operation within the abdomen of a patient.  WAMPLER et al. teaches an end effector sized for operation within the abdomen of a patient wherein the end effector has a diameter of 5mm-15mm (paragraph 7), wherein figure 45B illustrates the coupling slot depth to be approximately 1/3 of the end effector diameter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the coupling slots of THOMPSON et al. at a depth/width of 3 mm – 8mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Claims 14-17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015 153324) in view of VIOLA (US 2009/0255974) and VIOLA (US 8,091,756).
With respect to claims 14-17 and 19-26, THOMPSON et al. discloses an end effector 700 extending a fixed distance between a proximal end and a distal end (figure 45A & 45B ), the end effector comprising: a first jaw 702 that extends along a longitudinal axis that supports an anvil face 706 that extends between a distal first end 702a and a proximal second end 702b; a second jaw 704 that extends along a longitudinal axis, the second jaw 704 supporting a cartridge  having a cartridge face 704 and retaining a plurality of staples extending along a longitudinal axis of the second jaw 704 between the distal first end 704a and a proximal second end 704b thereof; a first coupling (see diagram below) pivotally coupled to the distal first end 702a of the first jaw 702 and the distal first end 704a of the second jaw 704 by a pin that extends transversely to the longitudinal axis (respectively) of the first jaw 702 and the second jaw 704; a movable, non-flexible second link 732 fixedly coupled3 to the proximal second end 702b of the first jaw 702 and acting as a second coupling that movably couples the second end of the first jaw 702 to second end of the second jaw 704 when the end effector is in both a first open position and in a second closed position; wherein the distal end 702a and the proximal end 702b of the first jaw 702 are aligned with the longitudinal axis of the first jaw 702; a slot 734, 766 in the second jaw 704 that slidably retains the rigid second coupling 732 therein; an I-shaped (paragraphs 239, 249 & 251) blade 620 having a cutting surface and at least one lateral arm 626 retained within a first channel defined by the first jaw 702 and/or at least one lateral arm 628 retained within a second channel defined by the second jaw 704 for the purpose of ensuring alignment of the first and second jaws 702, 704 as the blade travels between the proximal and distal ends of the end effector (paragraph 240) and connected urge the staples from the cartridge; and an elongate tube 304 having a distal end coupled to the end effector and a proximal end to a distal end of a handle 306.
Regarding the anvil of THOMPSON et al., the anvil face comprises a plurality of pocket rows having a respective pocket depth; however, THOMPSON et al. does not disclose the depth of pockets rows differing as claimed.  VIOLA (‘974) teaches an end effector comprising a first jaw having an anvil face extending along a longitudinal axis between a distal end and a proximal end, the anvil face including a plurality of pocket rows (figure 14) wherein at least one pocket row has a plurality of staple pockets 2206A of a depth that differs from the staple pocket 2206B-C depths of another pocket row (paragraphs 91-92).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the staple pockets of THOMPSON et al. to have pocket depths of differing depths as claimed, since paragraphs 82-83 of VIOLA (‘974) suggests that such a modification allows for a variation in compressive force applied to a tissue fastened by staples formed by the respective staple pockets for the purpose of facilitating hemostatis as desired.
The handle of THOMPSON et al. provides manual actuation of drive assembly including elongated elements that extend through the elongated tube to the end effector, but does not include a motor in the drive assembly.  VIOLA (‘756) teaches an end effector 1006 comprising: a first jaw 1010 pivotally coupled to a second jaw 1012 that supports a cartridge 1200, such that the first jaw 1010 moves between an open position and a closed position; and a handle assembly 1002 supports a drive assembly (column 5 lines 19-29) in communication with the end effector 1006, such that actuation of the drive assembly causes ejection of staples from the second jaw of the end effector.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the drive assembly of THOMPSON et al. to include a motor, since column 5 lines 19-29 of VIOLA (‘756) supports the knowledge in the art to provide various mechanical drive assemblies, including that of a motor-driven assembly, such that the selection of either of these known drive assemblies is known in the art of surgical instruments for the purpose of actuating an end effector 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015 153324) in view of VIOLA (US 2009/0255974) and VIOLA (US 8,091,756) as applied to claim 17 above, and further in view of WAMPLER et al. (WO 2015/153324).
In reference to claim 18, THOMPSON et al. does not speak to the dimensions of the surgical end effector which has a slot that extends along the depth/diameter of the end effector (figure 27); however, THOMPSON et al. discloses the end effector to be sized for operation within the abdomen of a patient.  WAMPLER et al. teaches an end effector sized for operation within the abdomen of a patient wherein the end effector has a diameter of 5mm-15mm (paragraph 7), wherein figure 45B illustrates the coupling slot depth to be approximately 1/3 of the end effector diameter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the coupling slots of THOMPSON et al. at a depth/width of 3 mm – 8mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Claims 27-32, 36-44, 47-53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015 153324) in view of VIOLA (US 2009/0255974) and SHELTON, IV et al. (US 2013/0146641).
In reference to claims 27-32, 36-44, 47-53 and 56, THOMPSON et al. discloses an end effector 700 extending a fixed distance between a proximal end and a distal end (figure 45A & 45B ), the end effector comprising: a first jaw 702 that extends along a longitudinal axis that supports an anvil face 706 that extends between a distal first end 702a and a proximal second end 702b; a second jaw 704 that extends along a longitudinal axis, the second jaw 704 supporting a cartridge  having a cartridge face 704 and retaining a plurality of staples extending along a longitudinal axis of the second jaw 704 between the distal first end 704a and a proximal second end 704b thereof; a first coupling (see diagram below) pivotally coupled to the distal first end 702a of the first jaw 702 and the distal first end 704a of the second jaw 704 by a pin that extends transversely to the longitudinal axis (respectively) of the first jaw 702 and the second jaw 704; a movable, non-flexible second link 732 fixedly coupled4 to the proximal second end 702b of the first jaw 702 and acting as a second coupling that movably couples the second end of the first jaw 702 to second end of the second jaw 704 when the end effector is in both a first open position and in a second closed position; wherein the distal end 702a and the proximal end 702b of the first jaw 702 are aligned with the longitudinal axis of the first jaw 702; a slot 734, 766 in the second jaw 704 that slidably retains the rigid second coupling 732 therein; an I-shaped (paragraphs 239, 249 & 251) blade 620 having a cutting surface and at least one lateral arm 626 retained within a first channel defined by the first jaw 702 and/or at least one lateral arm 628 retained within a second channel defined by the second jaw 704 for the purpose of ensuring alignment of the first and second jaws 702, 704 as the blade travels between the proximal and distal ends of the end effector (paragraph 240) and connected urge the staples from the cartridge; and an elongate tube 304 having a distal end coupled to the end effector and a proximal end to a distal end of a handle 306.
THOMPSON, et al. does not disclose the end effector supporting a buttress as claimed.  SHELTON, IV et al. teaches an end effector 617 comprising: a first jaw 670 having an anvil face (figure 30) with a first channel 670b therein that extends between a first end and a second end; a second jaw 680 having a cartridge 682 including a cartridge face with slots housing a plurality of staples 684, and a second channel 682c that extends from the first end to a second end of the cartridge face; an I-shaped blade 660 defined by a cutting edge 662, an upper lateral arm 664a slidable along the first channel 670b, and a lower arm 664b slidable along the second channel 682c; a planar, bioabsorbable (paragraph 206) first buttress B2 coupled to the anvil face by an adhesive portion (paragraph 207) and a plurality of supports S3, S4 spaced along the length of the first jaw 670, wherein the first buttress B2 is configured to be cut by the blade 660; and a planar, bioabsorbable (paragraph 206) second buttress B1 coupled to the cartridge face by an adhesive portion (paragraph 207) and a plurality of supports S1, S2 spaced along the length of the second jaw 680, wherein the second buttress B1 is configured to be cut by the blade 660 and pierced by the plurality of staples 684.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the end effector of THOMPSON et al. to include a buttress and supports as claimed since paragraph 205 of SHELTON, IV et al. states such a modification allows a clamping force of the end effector to be distributed evenly over tissue for the purpose of removing excess fluid from the tissue and effectively fastening the tissue.
Claims 27, 28, 31-40, 43-49 and 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015 153324) in view of TARINELLI et al. (US 09/0134200).
Regarding claims 27, 28, 31-40, 43-49 and 51-56, THOMPSON et al. discloses an end effector 700 extending a fixed distance between a proximal end and a distal end (figure 45A & 45B ), the end effector comprising: a first jaw 702 that extends along a longitudinal axis that supports an anvil face 706 that extends between a distal first end 702a and a proximal second end 702b; a second jaw 704 that extends along a longitudinal axis, the second jaw 704 supporting a cartridge  having a cartridge face 704 and retaining a plurality of staples extending along a longitudinal axis of the second jaw 704 between the distal first end 704a and a proximal second end 704b thereof; a first coupling (see diagram below) pivotally coupled to the distal first end 702a of the first jaw 702 and the distal first end 704a of the second jaw 704 by a pin that extends transversely to the longitudinal axis (respectively) of the first jaw 702 and the second jaw 704; a movable, non-flexible second link 732 fixedly coupled5 to the proximal second end 702b of the first jaw 702 and acting as a second coupling that movably couples the second end of the first jaw 702 to second end of the second jaw 704 when the end effector is in both a first open position and in a second closed position; wherein the distal end 702a and the proximal end 702b of the first jaw 702 are aligned with the longitudinal axis of the first jaw 702; a slot 734, 766 in the second jaw 704 that slidably retains the rigid second coupling 732 therein; an I-shaped (paragraphs 239, 249 & 251) blade 620 having a cutting surface and at least one lateral arm 626 retained within a first channel defined by the first jaw 702 and/or at least one lateral arm 628 retained within a second channel defined by the second jaw 704 for the purpose of ensuring alignment of the first and second jaws 702, 704 as the blade travels between the proximal and distal ends of the end effector (paragraph 240) and connected urge the staples from the cartridge; and an elongate tube 304 having a distal end coupled to the end effector and a proximal end to a distal end of a handle 306.
Regarding the anvil of THOMPSON et al., the anvil face comprises a plurality of pocket rows having a respective pocket depth; however, THOMPSON et al. does not disclose the depth of pockets rows differing as claimed.  VIOLA teaches an end effector comprising a first jaw having an anvil face extending along a longitudinal axis between a distal end and a proximal end, the anvil face including a plurality of pocket rows (figure 14) wherein at least one pocket row has a plurality of staple pockets 2206A of a depth that differs from the staple pocket 2206B-C depths of another pocket row (paragraphs 91-92) such that the staple configuration (figures 15-17) formed is based on the depth of the corresponding staple pocket (paragraph 82-84).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the staple pockets of THOMPSON et al. to have pocket depths of differing depths as claimed, since paragraphs 82-83 of VIOLA suggests that such a modification allows for a variation in compressive force applied to a tissue fastened by staples formed by the respective staple pockets for the purpose of facilitating hemostatis as desired.
THOMPSON et al. does not disclose a buttress arranged as claimed.  TARINELLI et al. teaches an end effector 17 comprising: a first jaw 72 having an anvil face 70 with a first channel 70b therein that extends between a first end and a second end; a second jaw 80 having a cartridge 82 including a cartridge face with slots housing a plurality of staples 84, and a second channel 82c that extends from the first end to a second end of the cartridge face; an I-shaped blade 60 defined by a cutting edge 62, an upper lateral arm 64a slidable along the first channel 70b, and a lower arm 64b slidable along the second channel 82c; a planar, bioabsorbable (paragraph 242) first buttress B (figure 2) coupled to the anvil face by a plurality of cord (paragraph 153) supports S threaded through a plurality of apertures 70e spaced along the length of the first jaw 70, wherein the first buttress B is configured to be cut by the blade 60; and a planar, bioabsorbable (paragraph 242) second buttress B coupled to the cartridge face by a plurality of cord (paragraph 153) supports S threaded through a plurality of apertures 82f spaced along the length of the second jaw 80, wherein the second buttress B is configured to be cut by the blade 60 and pierced by the plurality of staples 84.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the end effector of THOMPSON et al. to include a buttress and supports as claimed since paragraphs 11 and 153 of TARINELLI et al.et al. suggest such a modification allows a buttress to be removably secured against the jaws of an end effector for the known purpose of removing excess fluid from the tissue and effectively fastening the tissue.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection necessitated by the amendment is found to overcome the arguments as presented on July 22, 2022. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                            


August 13, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Link/coupling 732 does not move relative to the first jaw, thereby establishing the “fixed” connection as claimed.
        2 Link/coupling 732 does not move relative to the first jaw, thereby establishing the “fixed” connection as claimed.
        3 Link/coupling 732 does not move relative to the first jaw, thereby establishing the “fixed” connection as claimed.
        4 Link/coupling 732 does not move relative to the first jaw, thereby establishing the “fixed” connection as claimed.
        5 Link/coupling 732 does not move relative to the first jaw, thereby establishing the “fixed” connection as claimed.